In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-20-00251-CV
                  ___________________________

              RICHARD MEYRAT, M.D., Appellant

                                   V.

ELIZABETH MOUTON, INDIVIDUALLY AND AS SURVIVING SPOUSE AND
  AS ANTICIPATED PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  JOSEPH MOUTON, Appellee


              On Appeal from the 153rd District Court
                      Tarrant County, Texas
                  Trial Court No. 153-314914-20


           Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                 Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellant’s Motion to Dismiss.” We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                       Per Curiam

Delivered: September 24, 2020




                                            2